Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/6/22 has been entered.
Claims 2-4, 18-20, 24, 30-33 and 36 are pending and are currently under examination. 

Allowable Claims
Claim 24 is allowed.
	
Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4, 18-20, 30-33 and 36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 2 and 30 are indefinite because the applicant does not provide a complete chemical structure for the borane complex, since the claims do not define applicant’s “a” variable in the structure. Partial structures of compounds are considered indefinite, since the structure of the entire claimed compound is unclear. In order for the examiner to perform a complete search, the definition of “a” for the borane complex must be clear and definite, and included in the claims.
Claim 30 is indefinite because the applicant does not provide a complete chemical structure for the borane complex, since the claim does not define applicant’s “L” variable in the structure. Partial structures of compounds are considered indefinite, since the structure of the entire claimed compound is unclear. In order for the examiner to perform a complete search, the definition of “L” for the borane complex must be clear and definite, and included in the claim.
Claims 2 and 30 are indefinite because of the claim language “an effective color-reducing amount”. The specification doesn’t define the metes and bounds of "an effective color-reducing amount " in regard to the borane complex such that one would know what is included and what is excluded in an “effective color-reducing amount of a borane complex”. Appropriate correction is required. 
Claims 18 and 19 are rejected under 35 U.S.C. 112, second paragraph, because of a lack of antecedent basis. Claims 18 and 19 recite the limitation for “the Platinum-Cobalt Color Value” in reference to claim 2. Claim 2, from which the claims depends, does not include a reference to a “Platinum-Cobalt Color Value”. There is insufficient antecedent basis for this limitation in the claims.  
The remaining claims are rejected as depending from a rejected claim.  
Appropriate correction is required. 

Conclusion
Claim 24 is allowed and claims 2-4, 18-20, 30-33 and 36 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658